Exhibit 10.39

THIRD AMENDMENT TO
SUBLEASE AGREEMENT

 

This THIRD AMENDMENT TO SUBLEASE AGREEMENT (this "Amendment") is made and
entered into effective as of this 9th day of October, 2017 (the "Effective
Date"), by and between NXP USA, Inc. a Delaware corporation (hereinafter
referred to as "Sublandlord"), and Everspin Technologies, Inc., a Delaware
corporation (hereinafter referenced to as "Subtenant").

 

RECITALS:

 

WHEREAS, VWP-BV CM 5670, LLC, a Delaware limited liability company ("Master
Landlord"), and Sublandlord, as successor in interest to NXP Semiconductors USA,
Inc., a Delaware corporation, entered into that certain Lease dated June 23,
2014 (the "Lease") regarding the lease of certain premises located at 5670 West
Chandler Blvd., Chandler, Arizona 85226, as more particularly described in the
Lease (the "Premises"); and

 

WHEREAS, Sublandlord and Subtenant entered into that certain Sublease Agreement
dated effective January 31, 2017 (the "Original Sublease"), as amended by that
certain First Amendment to Sublease Agreement dated February 13, 2017 (the
"First Amendment"), and as further amended by that ce1iain Second Amendment to
Sublease Agreement dated February 28, 2017 (the "Second Amendment", and together
with the Original Sublease and the First Amendment, the "Sublease").

 

WHEREAS, pursuant to the Original Sublease, Subtenant subleased from Sublandlord
approximately 6,560 square feet out of the first floor of the Premises as more
particularly identified therein (the "Lab Premises").

 

WHEREAS, pursuant to the First Amendment, Subtenant subleased from Sublandlord
approximately 3,463 square feet out of the first floor of the Premises as more
particularly identified therein (the "Existing Office Premises", and together
with the Lab Premises, the "Existing Subleased Premises").

 

WHEREAS, capitalized terms used in this Amendment and not otherwise defined will
have the same meaning as given to them in the Sublease.

 

WHEREAS, the parties desire to amend the Sublease in accordance with the terms
and conditions of this Amendment.

 

NOW, THEREFORE, in consideration of the foregoing premises, the mutual
promises hereinafter made and other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the parties agree as follows:

 

1.            Renewal Term.  Section l .c. of the Second Amendment is hereby
deleted in its entirety. Section 2(a) of the Original Sublease is hereby amended
such that Subtenant's renewal term, if exercised, will expire on August 31,
2024.

 





Third Amendment to Sublease Agreement
Page 1 of 7

--------------------------------------------------------------------------------

 



 

2.          Expansion of the Premises.  Effective as of December 1, 2017 (the
"Office Expansion Date"), the term "Subleased Premises" shall mean the Existing
Subleased Premises and those certain premises consisting of approximately 17,951
rentable square feet located adjacent to the Existing Subleased Premises (the
"Expansion Office Premises"). The Lab Premises, the Existing Office Premises and
the Expansion Office Premises are depicted on Exhibit A attached hereto. Except
as expressly set forth otherwise herein, the Expansion Office Premises shall be
subject to the same terms and conditions as the Existing Subleased Premises, as
set forth in the Sublease. For clarification, the initial Term (with respect to
the entire Subleased Premises) expires on January 31, 2022,  and Subtenant's
option to renew the Term, set forth in Section 2 of the Original Sublease, must
be exercised with respect to the entire Subleased Premises.

 

3.          Rent.  From and after the Office Expansion Date, Base Rent for the
Subleased Premises shall be as set forth in the tables below. Base Rent during
the renewal term shall be as set forth below, and the provisions in Section 2(a)
of the Original Sublease regarding Fair Market Rent are hereby deleted. For
purposes of calculating Base Rent, the rentable area of the Lab Premises is
stipulated to be 6,560 square feet, the rentable area of the Existing Office
Premises is stipulated to be 3,463 square feet, and the rentable area of the
Expansion Office Premises is stipulated to be 17,951 square feet.

 

LAB PREMISES

    

 

    

 

Lease Month

 

Annual Base Rent for
Expansion Premises

 

Monthly Base Rent
for Expansion Premises

December 1, 2017- February 28, 2018

 

$20.00 per rentable square foot

 

$10,933.33

March 1, 2018- February 28, 2019

 

$20.50 per rentable square foot

 

$11,206.67

March 1, 2019 - February 28, 2020

 

$21.00 per rentable square foot

 

$11,480.00

March 1, 2020 - February 28, 2021

 

$21.50 per rentable square foot

 

$11,753.33

March 1, 2021- January 31, 2022

 

$22.00 per rentable square foot

 

$12,026.67

February 1, 2022 - January 31, 2023

 

$22.00 per rentable square foot

 

$12,026.67

February 1, 2023 - January 31, 2024

 

$22.00 per rentable square foot

 

$12,026.67

February 1, 2024 - August 31, 2024

 

$22.00 per rentable square foot

 

$12,026.67

 





Third Amendment to Sublease Agreement
Page 2 of 7

--------------------------------------------------------------------------------

 



 

EXISTING OFFICE PREMISES

    

 

    

 

Lease Month

 

Annual Base Rent for
Expansion Premises

 

Monthly Base Rent
for Expansion Premises

December 1, 2017 - October 31, 2018

 

$18.50 per rentable square foot

 

$5,338.79

November 1, 2018 - November 30, 2019

 

$18.00 per rentable square foot

 

$5,194.50

December 1, 2019 - November 30, 2020

 

$18.50 per rentable square foot

 

$5,338.79

December 1, 2020 - November 30, 2021

 

$19.00 per rentable square foot

 

$5,483.08

December 1, 2021 - November 30, 2022

 

$19.50 per rentable square foot

 

$5,627.38

December 1, 2022 - November 30, 2023

 

$20.00 per rentable square foot

 

$5,771.67

December 1, 2023 - August 31, 2024

 

$20.50 per rentable square foot

 

$5,915.96

 

EXPANSION OFFICE PREMISES

    

 

    

 

Lease Month

 

Annual Base Rent for
Expansion Premises

 

Monthly Base Rent
for Expansion Premises

December 1, 2017- October 31, 2018

 

$0.00 per rentable square foot

 

$0.00

November 1, 2018 - November 30, 2019

 

$18.00 per rentable square foot

 

$26,926.50

December 1, 2019 - November 30, 2020

 

$18.50 per rentable square foot

 

$27,674.46

December 1, 2020 - November 30, 2021

 

$19.00 per rentable square foot

 

$28,422.42

December 1, 2021- November 30, 2022

 

$19.50 per rentable square foot

 

$29,170.38

December 1, 2022 - November 30, 2023

 

$20.00 per rentable square foot

 

$29,918.33

December 1, 2023 - August 31, 2024

 

$20.50 per rentable square foot

 

$30,666.29

 

4.          Early Access. Sublandlord shall permit Subtenant to access the
Expansion Office Premises prior to the Expansion Office Date for the purpose of
making the Expansion Office Premises ready for occupancy and such access shall
be subject to all of the provisions of

 





Third Amendment to Sublease Agreement
Page 3 of 7

--------------------------------------------------------------------------------

 



 

the Sublease (other than the requirement to pay Rent); provided, however, that
the (i) consent of Master Landlord is obtained prior to such access (or any
occupancy); and (ii) Subtenant delivers to Sublandlord copies of policies of
insurance required under the Sublease or certificates evidencing the existence
and amounts of such insurance. Said early access or possession shall not advance
the expiration date of the Tenn.

 

5.          Furniture.  Sublandlord shall leave the furniture located in the
Expansion Office Premises as of the Expansion Office Date for Subtenant's use
(the "Furniture"). Sublandlord shall have no duty to repair or replace the
Furniture during the Term of the Sublease, and Sublandlord makes no
representation or warranty as to the quality or condition of the Furniture. On
or before November 30, 2019, Subtenant shall pay Sublandlord $12,000.00 in
exchange for a bill of sale from Sublandlord conveying the Furniture to
Subtenant in its "AS IS" condition.

 

6.          Permitted Use.  The Existing Office Premises and the Expansion
Office Premises may only be used by Subtenant for general office purposes
together with related marketing, training and other administrative support
services and for no other reason or purpose.

 

7.          As Is.  The Expansion Office Premises shall be delivered to
Subtenant in its present condition, "AS IS" and "WITH ALL FAULTS" as set forth
in Section 10 of the Original Sublease. Sublandlord's obligation to install
common hallways or other access-ways within the Subleased Premises as set forth
in Section 10(b) of the Original Sublease is hereby terminated.

 

8.          Security Deposit.  Within one (1) business day after the Effective
Date, Subtenant shall deposit an additional $32,264.00 with Sublandlord,  which
amount shall become part of the Security Deposit.

 

9.          Parking.  As of the Expansion Office Date, notwithstanding Section
12 of the Original Sublease to the contrary, Subtenant shall be permitted to use
84 uncovered, unreserved parking spaces at $0.00 per month, and 28 covered,
reserved parking spaces at

$40.00 per space per month. Notwithstanding the foregoing, commencing on the
Office Expansion Date and expiring 11 months thereafter, parking charges for 20
of the covered, reserved parking spaces shall be abated.

 

10.        Master Landlord Consent.  Sublandlord and Subtenant each acknowledge
and agree that this Amendment is subject to and conditioned upon the Sublandlord
obtaining the prior written consent of Master Landlord in accordance with the
terms of the Lease.

 

11.        Full Force and Effect.  Except as expressly amended by this
Amendment, all terms and conditions of the Sublease remain unmodified, in full
force and effect.

 

12.        Broker. The parties acknowledge that they have not dealt with any
broker or finder in connection with this Amendment, except David Barrett and
Jamie Swirtz, agents for CBRE ("Broker"), and Jim Sadler, agent for Keyser
("Subtenant's Broker"). Sublandlord agrees to pay, pursuant to a separate
agreement, any commissions due to Broker and Subtenant's Broker arising in
connection with this Amendment. Sublandlord and Subtenant hereby represent and
warrant each to the other that they have not employed any agents, brokers or
other such parties in connection  with this Amendment,  other than Broker  and
Subtenant's Broker,

 





Third Amendment to Sublease Agreement
Page 4 of 7

--------------------------------------------------------------------------------

 



 

and each agrees that they shall indemnity and hold the other harmless from and
against any and all claims of all other agents, brokers or other such parties
claiming by, through or under the respective indemnifying party in connection
with this Amendment.

 

13.        Authority.  Each party represents and warrants that it has due power
and lawful authority to execute and deliver this Amendment and to perform its
obligations hereunder; and the Sublease and this Amendment are the valid,
binding and enforceable obligations of such patty.

 





Third Amendment to Sublease Agreement
Page 5 of 7

--------------------------------------------------------------------------------

 



 

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
Effective Date.

 

 

SUBLANDLORD:

 

 

 

NXP USA, INC.,

 

a Delaware corporation

 

 

 

By:

/s/ Mark Kroeker

 

Name:

Mark Kroeker

 

Title:

Authorized Representative

 

Date:

10-12-2017

 

 

 

 

 

SUBTENANT:

 

 

 

EVERSPIN TECHNOLOGIES, INC.,

 

a Delaware corporation

 

 

 

By:

/s/ Jeff Winzeler

 

Name:

Jeff Winzeler

 

Title:

C.F.O.

 

Date:

10-17-2017

 

 





Third Amendment to Sublease Agreement
Page 6 of 7

--------------------------------------------------------------------------------

 



 

CONSENT OF LANDLORD TO AMENDMENT TO SUBLEASE

 

See attached.

 

 

 



Third Amendment to Sublease Agreement
Page 7 of 7

--------------------------------------------------------------------------------

 



 

EXHIBIT A

 

THE SUBLEASED PREMISES

 

The space identified as "6,560 RSF" on the attached exhibit is the Lab Premises.

The space identified as "3,463 RSF" on the attached exhibit is the Existing
Office Premises.

The space identified as " 17,951 RSF" on the attached exhibit is the Expansion
Office Premises.

 





Third Amendment to Sublease Agreement
Exhibit A

--------------------------------------------------------------------------------

 



 

Z:\MTSI_XBRL\XBRL_Word\Word Team Jobs\01_Bridge\2018\02_February\20\Everspin
Technologies Inc\Wip\Capture.JPG [mram20171231ex10398040a001.jpg]

 

 

 



Third Amendment to Sublease Agreement
Exhibit A

--------------------------------------------------------------------------------

 



 

CONSENT OF LANDLORD TO THIRD AMENDMENT TO SUBLEASE

 

KWC Chandler-Midway LLC, an Arizona limited liability company (" Master
 Landlord"), as successor to VWP-BV CM 5670,  LLC, a Delaware limited liability
company (the "Original Landlord"), hereby consents to the terms and conditions
of that certain Third Amendment to Sublease Agreement (the "Third Amendment") by
and between NXP USA, Inc., a Delaware corporation ('Sublandlord") and Everspin
Technologies,  Inc., a Delaware corporation ("Subtenant"),  subject to the
following terms and conditions:

 

1.          Incorporation of Terms. Capitalized terms used herein and not
defined herein shall have the meaning ascribed thereto in the Third Amendment.

 

2.          Monument Sign.  Attached hereto as Exhibit  A is a copy of that
certain Sign Panel License Agreement, dated as  of September 4, 2013, (the
"License Agreement") by and between Chandler Midway Corporate Center Condominium
Association (the "Association") and the Original Landlord. Attached hereto as
Exhibit B is a copy of that certain Monument Sign Agreement, dated December 7,
2016,  by and among the Association, the Original Landlord, VWP-BV Condos, LLC,
a Delaware limited liability company, and VWP-BV CM 5710, LLC, a Delaware
 limited liability company (the "Monument Sign  Agreement"). "Monument Sign"
 shall mean that certain monument sign identified as, and defined as, "Monument
Sign" in the Monument Sign Agreement. "Panel" shall have the meaning ascribed
thereto in the License Agreement. Notwithstanding the final sentence of Section
39.1 of the Lease, Master Landlord transfers its right to use the Panel pursuant
to the License  Agreement to Subtenant (the "Panel  Sign Usage"), subject to the
following terms and conditions:

 

(a)        The Panel Sign Usage shall only apply during such time as Subtenant
is subleasing and occupying one hundred percent (100%) of the Premises leased by
Sublandlord from Master Landlord under the Lease (subject to any period of
non-occupancy as a result of damage or destruction, in which event the terms and
provisions of Article 12 of the Lease shall apply to determine the cessation of
the period of non-occupancy).

 

(b)        The Panel Sign Usage shall not be transferable by Subtenant and shall
not apply to or be deemed transferred to any other subtenant of Sublandlord
without the consent of Master Landlord.

 

(c)        Subtenant shall comply with all of the terms and provisions of
Section 39.1 of the Lease and the License Agreement governing the use of the
Panel as set forth therein.

 

(d)        The original term of the License Agreement (referred to therein as
the "Duration of Term") expires December 1, 2023.  Section 3.2 of the License
Agreement (as amended pursuant to the Monument Sign Agreement) provides that
Master Landlord shall have a right of first refusal (the "ROFR") to extend the
term of the License Agreement for four (4) consecutive terms of five (5) years
each.  Provided Sublandlord has not exercised its Early Termination Right under
Section 2.4 of the Lease to terminate the Lease on May 31,  2022 and the
Association complies with the terms and provisions of Section 3.2 governing the
ROFR, Master Landlord shall continue to exercise the ROFR during such period
that the Lease remains in full force and effect.

 

(e)        Section 5.1 of the License Agreement (as amended by the Monument Sign
Agreement) provides that, commencing December l, 2023, Master Landlord, in its
capacity as the Licensee under the License Agreement, pay the Association an
annual fee of $2,500.00 (the " Fee"),  due and payable by December 15th of each
year.  Provided Sublandlord has not exercised its Early Termination Right under
Section 2.4 of the Lease to terminate the Lease on May 31,  2022, on December 1,
2023 and on the first day of December in each succeeding year during the balance
of the Term of the Lease, Sublandlord shall pay

 







--------------------------------------------------------------------------------

 



 

Master Landlord the Fee in order that Master Landlord may pay the Association
the Fee on or before December 15 th of each such year.

 

3.          Building Fascia Sign.  Pursuant to Section 39.1 of the Lease,
Sublandlord has the right to place one sign on the Building fascia. Subtenant
shall be entitled to succeed to Sublandlord's right to place one sign on the
Building fascia during such period that Subtenant is subleasing and occupying
one hundred percent (100%) of the Premises leased by Sublandlord from Master
Landlord under the Lease (subject to any period of non-occupancy as a result of
damage or destruction, in which event the terms and provisions of Article 12 of
the Lease shall apply to determine the cessation of the period of
non-occupancy). Subtenant further acknowledges and agrees that the Building
fascia signage Subtenant installs shall be subject to the review and consent of
Master Landlord and the City of Chandler, all as more fully set forth in Section
39.1 of the Lease.

 

4.          Roofing Antennae. To the extent Subtenant desires to install
Antennae (as such term is defined in Section 1.4 of the Lease) on the roof of
the Building, Subtenant shall comply with all of the terms and conditions set
forth in Section 1.4 of the Lease governing the Antennae.

 

5.          Miscellaneous.

 

(a)         By consenting to the Third Amendment, Master Landlord is not
relieving Sublandlord of any of its obligations, duties, liabilities or
responsibilities under the Lease or waiving Master Landlord's rights to enforce
the Lease as against Sublandlord.

 

(b)        Master Landlord reserves all of its rights under the Lease as against
Sublandlord and shall not be required under any condition to pursue remedies
against the Subtenant prior to, or in conjunction with any actions against
Sublandlord under the Lease.

 

(c)        Contemporaneously with the delivery of this executed Consent,
pursuant to Section 14.5 of the Lease Sublandlord will tender to Master Landlord
(i) a check in the amount of One Thousand and 00/100 Dollars ($1,000.00), as and
for the administrative fee Landlord is entitled to recover in accordance with
Article 14.5 of the Lease and (ii) a check in the amount of Seven Hundred Fifty
and 00/100 Dollars ($750.00), as and for the legal costs incurred by Master
Landlord in the review and approval of the Panel Sign Usage and Building fascia
signage requests.

 

(d)        Sublandlord acknowledges that there exists no default, breach,
failure of condition or event of default by Master Landlord under the Lease, nor
any event or condition which, with notice or the passage of time, or both, would
constitute a default, breach, failure of condition or event of default
thereunder, and Master Landlord has, as of the date hereof, complied with all of
the terms and conditions of the Lease. In case of any conflict between the
provisions of this Consent and the provisions of the Sublease, the provisions of
this Consent shall prevail unaffected by the Sublease.

 

(e)        This Consent may be executed in any number or counterparts, all such
counterparts shall be deemed to constitute one and the same instrument, and each
such counterpart shall be deemed an original hereof.

 

[Signature page follows]

 





2

--------------------------------------------------------------------------------

 



 

IN WITNESS WHEREOF, the undersigned have executed this Consent of Landlord to
Third Amendment to Sublease to be effective as of the date first above written.

 

 

 

 

 

 

MASTER LANDLORD:

 

 

 

KWC CHANDLER-MIDWAY LLC,

 

an Arizona limited liability company

 

 

 

By:

Kramer-Wilson Company, Inc.,

 

 

a Delaware corporation, its Manager

 

 

 

 

 

By:

/s/ Kevin Wilson

 

 

Its:

President

 

 

 

 

 

SUBLANDLORD:

 

 

 

NXP USA, INC., a Delaware corporation

 

 

 

By:

/s/ Mark Kroeker

 

 

Print Name:

Mark Kroeker

 

 

Title:

Authorized Representative

 

 

 

 

 

SUBTENANT:

 

 

 

EVERSPIN TECHNOLOGIES, INC., a Delaware corporation

 

 

 

By:

/s/ Jeff Winzeler

 

 

Print Name:

Jeff Winzeler

 

 

Title:

C.F.O.

 

 

 



3

--------------------------------------------------------------------------------

 



 

EXHIBIT A

 

Sign Panel License Agreement

 





 

--------------------------------------------------------------------------------

 



 

EXHIBIT B

 

Monument Sign Agreement

 

 

--------------------------------------------------------------------------------